Judgment, Supreme Court, Bronx County (Zimmerman, J.), rendered January 30,1979, convicting defendant, after a jury trial, of murder in the second degree and robbery in the first degree, and sentencing him to concurrent indeterminate terms of imprisonment of 20 years to life on the murder conviction and 8Va to 25 years on the robbery conviction, modified, as a matter of discretion in the interest of justice, by reducing the sentence on the murder conviction to 15 years to life, and, as modified, otherwise affirmed. Considering all the relevant facts in the record and the defendant’s background, we find the sentence excessive to the extent indicated. We find no merit to the other points raised in the defendant’s briefs. Concur — Murphy, P. J., Bims, Ross and Markewich, JJ.